In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1971V
                                        (not to be published)


    SHAROLL CRITTEN,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: August 31, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Hourly
                                                                Rates
                         Respondent.


Milton Clay Ragsdale, Ragsdale LLC, Birmingham, AL, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On December 30, 2019, Sharoll Critten filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration which meets the Table definition of SIRVA or, in the alternative, was
caused-in-fact by the influenza vaccine she received on October 23, 2017. (Petition at ¶¶
2, 11-12, 16-17). On May 22, 2022, a decision was issued awarding compensation to
Petitioner based on the parties’ stipulation. (ECF No. 43).


1 Because this unpublished Decision contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated February 23,
2022, (ECF No. 38), requesting a total award of $38,201.07 (representing $37,198.60 in
fees and $1,002.47 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that she incurred no out-of-pocket expenses. (ECF No. 38-
4). Respondent reacted to the motion on February 24, 2022, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case, but deferring resolution of the amount to be awarded to my discretion. (ECF No.
39). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests, and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                            2
                                           ATTORNEY FEES

        For attorney M. Clay Ragsdale, Petitioner requests the following rates: $410 per
hour for time billed in 2018; $420 per hour for time billed in 2019; $430 per hour for time
billed in 2020; $450 per hour for time billed in 2021; and $485 per hour for time billed in
2022. (ECF No. 38 - 6). For co-counsel Allison Riley, Petitioner requests the rates of $290
for 2018; $305 per hour for 2019; $325 per hour for 2020; $350 per hour for 2021; and
$375 per hour for 2022. (Id). The rates for Mr. Ragsdale and Ms. Riley have been
previously reviewed in other cases and deemed appropriate, and the requested rate
increases for 2022 are consistent with OSM’s updated rate schedule. I shall therefore
award all attorney rates as requested.

       Additionally, Petitioner requests rates for paralegal Amy Johnson as follows: $150
per hour for time billed in 2018-19; $155 per hour for 2020; $170 per hour for 2021; and
$180 per hour for 2022. (ECF No 38 at 7). The rates for the 2018-21 timeframe have been
previously awarded and shall be awarded herein. However, the requested rate for 2022
exceeds the Vaccine Program’s published range for paralegals. 3 I shall therefore reduce
the requested rates to $177 per hour for time billed in 2022. This reduced the fees to be
awarded by the amount of $168.00. 4

                                          ATTORNEY COSTS

      Petitioner requests $1,002.47 in overall costs. (ECF No. 43 at 16). This amount is
comprised of obtaining medical records and the Court’s filing fee. I have reviewed the
requested costs and find them to be reasonable and shall award them in full.

                                             CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT IN PART Petitioner’s Motion for attorney’s fees and
costs. I award a total of $38,033.07 (representing $37,030.60 in fees and $1,002.47 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s




3These rates are derived from the application of the OSM Attorneys’ Forum Hourly Rate Schedules and
are available on the U.S. Court of Federal Claims website at www.cofc.uscourts.gov/node/2914.
4   This amount consists of $180 - $177 = $3 x 5.6 hrs = $168.00.

                                                     3
counsel. In the absence of a timely-filed motion for review (see Appendix B to the Rules
of the Court), the Clerk shall enter judgment in accordance with this Decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4